Mr. Justice Phillips delivered the opinion of the court: Albert Rice, claimant, presents this claim for refund of inheritance taxes under and by virtue of Sec. 25 of Inheritanee Tax laws of Illinois. Mary M. Higgins of this State died testate January 1, 1923, and her will was. duly admitted to probate, the estate administered, settled and executors discharged. The-inheritance taxes were fixed and paid under protest.'' Claimant and Clara Horton were made joint beneficiaries of the residue of the property of decedent, after payment of certain other legacies, and, at death of either, the other to get entire amount as provided by will. Clara Horton died and claimant became entitled to her part so that he is sole, claimant. Clara Horton was a stranger by blood to deceased — not related to her. The tax was assessed at the highest possible rate under said Sec. 25 in accordance with the provisions in the will. At the death of said Clara Horton the. claimant became entitled to a refund of the inheritance tax under Sec. 25. The county court subsequently to the entry of original order fixing the tax, made another order finding complainant entitled to' a refund of the amount so paid. Certified copies of orders of the court and of administration are in evidence and the claim proven by competent evidence and no defense. It is found by the court that claimant, Albert Rice, is entitled to such refund and the court accordingly awards him the sum of $744.18.